Citation Nr: 0520876	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
gunshot-wound, right thigh, status-post lumbar sympathectomy, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for occlusion of 
right femoral vein, post-operative, with varicose veins of 
right leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966.  This appeal arises from a September 2000 
rating decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  

The veteran subsequently moved to California, and in May 2005 
he presented testimony at a hearing before the undersigned at 
the Oakland, California, RO.  A transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to increased 
evaluations for his service connected residuals of gunshot-
wound, right thigh, status-post lumbar sympathectomy, and 
occlusion of right femoral vein, post-operative, with 
varicose veins of right leg.  He underwent VA examinations of 
these disabilities in June and July 2004.

During his hearing before the undersigned, the veteran 
reported that he had been treated for his service connected 
disabilities at the VA Medical Center in Fresno, California, 
since 2003.  Those records have not been associated with the 
claims folder and are necessary in order to properly evaluate 
the veteran's claims.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain copies of all 
treatment of the veteran since July 2003 
from the VAMC in Fresno, California.  All 
records obtained should be associated with 
the claims folder.

2.  The RO should then readjudicate the 
veteran's claims.  The veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
and an appropriate period of time should 
be allowed for response. The case should 
then be returned to the Board if 
indicated.

The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




